Appeal by the plaintiffs from an order of the Supreme Court, entered in the Bronx county clerk’s office on January 16, 1941, denying their motion and granting defendant’s motion for judgment on the pleadings, and also from the judgment entered thereon in said clerk’s office on February 1, 1941, dismissing the complaint on the merits and directing declaratory judgment in favor of defendant.
Order and judgment affirmed, with costs. No opinion.
Present — Martin, P. J., O’Malley, Glennon, Untermyer and Cohn, JJ.; Untermyer, J., dissents in opinion in which Glennon, J., concurs. [175 Misc. 700.]